542 F.2d 495
93 L.R.R.M. (BNA) 2608, 79 Lab.Cas.  P 11,695
ST. JOSEPH'S HOSPITAL, BRAINERD, MINNESOTA, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 76-1050.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 12, 1976.Decided Oct. 19, 1976.

David R. Hols, St. Paul, Minn., for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel, N. L. R. B., Washington, D. C., for respondent; John S. Irving, Jr., Gen. Counsel, John E. Higgins, Jr., Deputy Gen. Counsel, Carl L. Taylor, Associate Gen. Counsel, William S. Bernstein, Atty., N. L. R. B., Washington, D. C., on brief.
Before GIBSON, Chief Judge, and HEANEY and WEBSTER, Circuit Judges.

ORDER OF ENFORCEMENT

1
Upon a careful consideration of the record and of the briefs of the parties, the Court has concluded that the order of the National Labor Relations Board is supported by substantial evidence on the record as a whole and that no error of law appears.  For these reasons, the Court grants the petition of the National Labor Relations Board and its order is hereby ENFORCED for the reasons stated by the Board in its opinion.